Citation Nr: 0948409	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-37 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for residuals of 
pneumonia, to include chronic obstructive pulmonary disease 
(COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from November 1951 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In May 2009, the Board remanded the 
Veteran's claims for additional development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a right hand disability that is 
attributable to his active military service.

2.  The Veteran does not have residual disability from 
pneumonia, including COPD, that is attributable to his active 
military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right hand disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The Veteran does not have residual disability from 
pneumonia, including COPD, that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1103, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through a July 2007 notice letter, the Veteran and his 
representative were notified of the information and evidence 
needed to substantiate the Veteran's claims of service 
connection.  That letter provided the Veteran with the 
general criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

The Board also finds that the July 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disabilities.  Consequently, a remand of the service 
connection issues for further notification of how to 
substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Center (VAMC) in 
Saginaw, Michigan.  VA was informed that the Veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  In June 2008, in response to a record 
request, SSA informed VA that the records had been destroyed.  
The Veteran identified St. Louis Family Clinic as a facility 
with potentially relevant medical records.  However, in 
September 2008, that facility informed VA that it does not 
have any records pertaining to the Veteran.  Pursuant to the 
Board's remand, the Veteran was informed of the 
unavailability of those records and he did not respond to a 
request to submit records from St. Louis Family Clinic that 
he may have in his possession.  Given the steps taken by VA 
to secure potentially relevant evidence and the responses 
from the custodians, a remand is not necessary to make 
additional records requests.  Additionally, in August 2009, 
the Veteran was provided VA examinations in connection with 
his claims, the reports of which are of record.  The 
examination reports contain sufficient evidence regarding the 
Veteran's current disabilities affecting his right hand and 
lungs, as well as their origin.  Thus, VA has properly 
assisted the Veteran in obtaining any relevant evidence.



II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

Satisfactory lay or other evidence that an injury or disease 
was incurred in combat will be accepted as sufficient proof 
of service incurrence if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d).

The Veteran contends that section 1154(b) is applicable to 
his claim because the ship he was aboard during the Korean 
War, the U.S.S. Ruddy, was involved in combat, particularly 
in minesweeping operations.  While the Veteran's service 
records support the likelihood of combat in this manner, 
section 1154(b) is not particularly useful to substantiating 
the Veteran's claims.  First, treatment for two injuries to 
the right hand is already documented in his service treatment 
records.  Second, there were a sufficient number of chest x-
rays taken during active service to suggest that the Veteran 
may have had pneumonia or other complaints related to the 
lungs.  Of greater importance in the analysis of the two 
claims is identifying the Veteran's current disabilities 
affecting the right hand and the lungs and determining 
whether they are related to his active military service.

A. Right Hand Disability

The Veteran asserts that he injured his right hand on two 
occasions during active military service.  He states that he 
injured his right hand when it got caught in a cable while he 
was stationed aboard the U.S.S. Ruddy.  The Veteran states 
that his right hand was injured on another occasion when it 
was punctured by a metal box.  He maintains that he has had 
problems with his right hand since the injuries and he 
believes that the injuries resulted in scarring and 
arthritis.  The Veteran's wife states that, since she married 
the Veteran four months after military service, he has 
experienced pain in the right hand and there is a discernable 
knot between the thumb and index finger.  Thus, the Veteran 
contends that service connection is warranted for a right 
hand disability that resulted from the stated in-service 
injuries.

A review of the Veteran's service treatment records reveals 
that he was treated for a contusion to the middle finger of 
the right hand aboard the U.S.S. Ruddy in August 1952.  The 
injury occurred during a minesweeping exercise when a pulley 
dropped on his finger.  X-rays were negative.  His fingernail 
was surgically removed at that time.  In May 1953, aboard the 
U.S.S. Ruddy, the Veteran was treated for a half-inch 
laceration on the palm of his right hand.  It was noted that 
a tool box dropped on his hand.  The wound was sutured with 
no complications.  The upper extremities portion of the 
February 1956 separation examination was normal.  No defect 
or diagnosis concerning the right hand was listed in the 
examination report.  Notably, the Veteran experienced a 
laceration on the back of the right hand in September 1956.  
The injury was reported on an incomplete examination report 
pertaining to the Naval Reserves.

Available post-service medical records consist of treatment 
records from the Saginaw VAMC.  Arthritis is listed as one of 
the Veteran's medical problems.  In April 2009, the Veteran 
complained of right hand pain that began that winter.  He 
reported a history of a right hand injury when a metal tool 
pierced his hand many years prior.  An x-ray report revealed 
multifocal degenerative changes with no acute fracture.  The 
treating VA physician did not comment on the origin of the 
degenerative changes.

Pursuant to the Board's remand, the Veteran underwent VA 
examination in connection with the claim in August 2009.  The 
examiner reviewed the claims file in detail and noted an 
accurate medical history of a prior injury to the right hand.  
X-ray tests showed multiple areas of degenerative changes in 
the right hand with no acute fracture.  A diagnosis of 
degenerative arthritis of the right hand was provided.  The 
examiner gave the opinion that the Veteran's degenerative 
arthritis of the right hand was not caused by his military 
service.  The examiner reasoned that the Veteran's 
degenerative arthritis is a process of the normal aging 
process.

In consideration of the evidence of record, the Board finds 
that the Veteran does not have a right hand disability that 
is attributable to his active military service.  Although in-
service injury to the right hand is clearly established by 
the evidence, the competent medical evidence indicates that 
the injuries did not result in a chronic disability.  
Instead, the evidence reflects that the Veteran has 
degenerative arthritis in his right hand that the August 2009 
VA examiner traced to the aging process.  No other right hand 
disability has been identified.  The Board finds the August 
2009 VA examiner's opinion to be probative as to the question 
of whether the Veteran has a right hand disability that is 
related to his military in light of the examiner's ability to 
review the evidence in the claims file, examine the Veteran, 
and provide a persuasive opinion that finds support in the 
record.  The contention made by the Veteran and his wife that 
the in-service injury has resulted in a right hand disability 
is given no weight as medical expertise is necessary to 
answer that question is this case.  Additionally, the 
Veteran's representative argues that trauma can also cause 
arthritis.  While that may be true, the VA examiner did not 
consider that to be the case for the Veteran's right hand 
arthritis.  Consequently, service connection for a right hand 
disability is not warranted on a direct basis.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective 
evidence that arthritis of the right hand manifested itself 
to a compensable degree within one year of the Veteran's 
separation from military service.  As noted previously, 
degenerative changes were first seen in the right hand after 
the x-ray was taken in April 2009, which occurred over 50 
years after service.  Although a history of arthritis is 
noted in the VA treatment records, there is no suggestion 
that such a history dates back to as early as 1957.  Thus, 
service connection is not warranted for arthritis of the 
right hand on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.



B. Residuals of Pneumonia, Including COPD

The Veteran asserts that he was treated for pneumonia during 
active military service.  He maintains that he has had 
chronic pneumonia since that time and may have developed 
other problems with the lungs, such as COPD, as a residual of 
the bouts of pneumonia.  The Veteran's wife states that she 
has witnessed the Veteran experience lung-related symptoms, 
such as wheezing, shortness of breath, and noises that appear 
to be fluid in the lungs.  Thus, the Veteran contends that 
service connection is warranted for pneumonia or a residual 
lung disability.

The service treatment records are negative for documentation 
of treatment for pneumonia.  The Veteran's separation 
examination was normal with respect to the chest and lungs.  
An x-ray of the chest that was taken at the separation 
examination was negative.  Although there is no documentation 
of treatment for pneumonia, there is documentation that x-
rays were taken of the chest on four instances in addition to 
the entrance and separation examination (June 1952, June 
1953, June 1954, and May 1955).  The Veteran alleges that 
those instances may have been when he had pneumonia.  The x-
rays were all negative.

VA records reflect treatment for symptoms involving the 
lungs.  Diagnoses include COPD and acute bronchitis, and a 
25-year history of smoking was noted.  None of the VA 
treating medical professionals commented on a link between 
the Veteran's COPD and his military service.

Pursuant to the Board's remand, the Veteran underwent VA 
examination in connection with the claim in August 2009.  The 
examiner reviewed the claims file in detail and noted an 
accurate medical history.  X-ray tests showed emphysema.  
After examining the Veteran and conducting a pulmonary 
function test (PFT), the examiner provided a diagnosis of 
COPD.  The examiner gave the opinion that the Veteran's COPD 
was not caused by his military service.  The examiner stated 
that the COPD is secondary to tobacco use that was the result 
of the Veteran's own free will of smoking one and one-half 
packs of cigarettes per day for 25 years.

In consideration of the evidence of record, the Board finds 
that the Veteran does not have residual disability from 
pneumonia, including COPD, that is attributable to his active 
military service.  The Veteran's service records do not 
reference pneumonia, but he is competent to attest to facts 
of which he has first hand knowledge such as being treated 
for pneumonia.  Nevertheless, the competent medical evidence 
indicates that any such in-service treatment for pneumonia 
did not result in a chronic disability.  Instead, the 
evidence reflects that the Veteran has COPD that the August 
2009 VA examiner traced to the Veteran's long history of 
tobacco use.  No other distinct lung disability has been 
identified.  The Board finds the August 2009 VA examiner's 
opinion to be probative as to the question of whether the 
Veteran has a lung disability that is related to his military 
because the examiner reviewed the evidence in the claims 
file, examined the Veteran, and provided a persuasive opinion 
that finds support in the record.  The contention made by the 
Veteran and his wife that any in-service bout with pneumonia 
has resulted in residual lung disability is given no weight 
as medical expertise is necessary to answer that question is 
this case.  In addition, to the extent the Veteran's tobacco 
use may have begun during active military service, a 
disability will not be considered service connected on the 
basis that it resulted from injury or disease attributable to 
a veteran's use of tobacco products during service.  This is 
so, in cases such as the present one, for claims received by 
VA after June 9, 1998.  See 38 U.S.C.A. § 1103(a) (West 
2002); 38 C.F.R. § 3.300(a) (2009).  Consequently, service 
connection for residuals of pneumonia, including COPD, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

C. Conclusion

For all the foregoing reasons, the Board finds that the 
claims of service connection for a right hand disability and 
residuals of pneumonia, including COPD, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a right hand disability is denied.

Service connection for residuals of pneumonia, to include 
COPD is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


